DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group II, Figure 1C and patch shape corresponding to claims 63-73 in the reply filed on 02/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 63 and 70-73 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shastri et al. U.S. Publication 2008/0220054 A1.
Regarding Claim 63, Shastri et al. discloses a fibrous scaffold (paragraphs [0024], [0046], [0050] and [0064-0065]) comprising: a first type of polymeric electrospun fiber (paragraphs [0006-0007], [0009-0011], [0094-0095] and [0115-0116]); and a second type of polymeric electrospun fiber (paragraphs [0009-0011], [0094-0095], [0115-0116], [0143-0144] and [0146]); wherein at least one of the first type of polymeric electrospun fiber and the second type of polymeric electrospun fiber comprise a polymer selected from the group consisting of 
Regarding Claims 70, 71, Shastri et al. discloses wherein at least one of the first type of polymeric electrospun fiber and the second type of polymer electrospun fiber further comprise an active agent (paragraphs [0005-0007], [0009-0011], [0048], [0082], [0092], [0115] and [0143-0144]), wherein the active agent is selected from the group consisting of an antimicrobial, a pharmaceutical, a tissue growth factor, a protein, a nanophase material, and combinations thereof (paragraphs [0053-0054], [0082] and [0092]).
Regarding Claim 72, Shastri et al. discloses wherein the first type of polymeric electrospun fiber comprises a first active agent (paragraphs [0005-0007], [0009-0011]), and wherein the second type of polymeric electrospun fiber comprises a second active agent different from the first active agent (paragraphs [0005-0007], [0009-0011], [0094], [0096-0098], [0115] and [0143-0144]).
Regarding Claim 73, Shastri et al. discloses further comprising a plurality of live cells (paragraphs [0049] and [0082]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. U.S. Publication 2008/0220054 A1 in view of Zussman et al. U.S. Publication 2009/0074832 A1.
Regarding Claims 64, 65, 66, Shastri et al. discloses the first type and second type of polymeric electrospun fiber can comprises a polymer selected from poly (lactic acid), poly (glycolic acid) (paragraphs [0081] and [0119-0120]). However, Shastri et al. does not expressly disclose wherein the second type of polymeric electrospun fiber comprises poly(L-lactide-co-caprolactone), wherein the first type of polymeric electrospun fiber comprises poly(lactic-co-glycolic acid), and wherein the second type of polymeric electrospun fiber comprises a biodegradable polymer or wherein the first type of polymeric electrospun fiber comprises polycaprolactone, and wherein the second type of polymeric electrospun fiber comprises poly(lactic-co-glycolic acid). Zussman et al. teaches fibrous 
Regarding Claim 67, Shastri et al. does not expressly disclose wherein the first type of polymeric electrospun fiber and the second type of polymeric electrospun fiber are randomly oriented with respect to one another. Zussman et al. teaches fibrous biodegradable polymeric scaffold in the same field of endeavor comprising a first type polymeric fiber and a second type of polymeric fiber that are co-electrospun (paragraphs [0121],  [0127-0129], [0133] and [0138]) to form a nonwoven network with randomly oriented fibers (paragraphs [0147], [0298] and [0301]) for the purpose of modifying the strength and pore size of the electrospun scaffold to support cell proliferation, attachment and differentiation (paragraphs [0147], [0171] and [0298-0303]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shastri’s first and second polymer fibers to be .
Claim 68-69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. U.S. Publication 2008/0220054 A1 in view of Simpson et al. U.S. Publication 2002/0090725 A1.
Regarding Claims 68, 69, Shastri et al. does not expressly disclose wherein the fibrous scaffold has a shape selected from the group consisting of a patch, wherein the fibrous scaffold is configured for use with a wound. Simpson et al. teaches a scaffold (paragraphs [0194-0195] and [0202]) in the same field of endeavor the scaffold comprising electrospun first and second materials formed of polymer such as PGA, PLA, PLGA and collagen (paragraphs [0008], [0084], [0090-0092], [0133], [0138], [0165], [0188] and [0194]) wherein the electrospun scaffold is used as a patch of tissues or matrix material for repair or dressing of wounds (paragraphs [0012], [0174], [0202] and [0208]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shastri’s first and second polymer fibers to be formed as a patch for dressing of wounds as taught by Simpson et al. for the purpose of using the fibrous scaffold in a different application for mitigating skin injuries to add a hemostatic function and promote healing (Simpson, paragraph [0208]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774